DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The instant application, 14315431, filed 26 June 2014, is a continuation of 13973121, filed 22 August 2013 ,now U.S. Patent #8799130; 13973121 is a continuation of 13626879, filed 25 September 2012 ,now U.S. Patent #8543482; 13626879 is a continuation of 13237364, filed 20 September 2011 ,now U.S. Patent #8301532; 13237364 is a continuation of 12912172, filed 26 October 2010 ,now U.S. Patent #8046284; 12912172 is a continuation of 12466464, filed 15 May 2009 ,now U.S. Patent #7844524; 12466464 is a continuation of 11415870, filed 2 May 2006 ,now U.S. Patent #7552073; 11415870 is a continuation of 10242062, filed 12 September 2002 ,now U.S. Patent #7606748.
Status of Claims
This final Office action is issued in response to Applicant’s submission filed on 8 January 2021.
Claim 1 has been canceled previously.
Claims 2-14 are pending and have been examined herein.
Drawings
The drawings filed on 26 June 2014 are acceptable.
Terminal Disclaimer
A terminal disclaimer was filed on 21 August 2017 with respect to the following U.S. Patents: 8799130; 8543482; 8301532; 8046284; 7844524; 7552073; and 7606748.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Each of the claims, which are directed to a system, fall into at least one statutory category enumerated in 35 U.S.C. § 101 (process, machine, manufacture, or composition of matter). However, independent claim 2 recites initiating deletion of one or more working orders and adjusting the sweep quantity, and initiating placement of an order to sweep a tradeable object. The specification at [0005] explains that an order to sweep involves entering market orders. Thus, this recited subject matter clearly falls under the abstract idea grouping of Certain Methods of Organizing Human Activity -- commercial or legal interactions; managing interactions between people and sales activities or behaviors. See Section I: Groupings of Abstract Ideas of 2019 Revised Patent Subject Matter Eligibility Guidance (84 FR 50 published January 7, 2019). dependent claims 2-14 recite narrowing details related to order placement or deletion or generic computer hardware and are directed to the same abstract idea.
This judicial exception is not integrated into a practical application because the independent claim recites the additional elements of a computing device and an electronic exchange to perform the abstract ideas in such a way that amounts to no 
The additional limitations in the claims include a computing device and an electronic exchange (independent claim 2) and a user input device (claim 10), a client device (claims 11 and 12), a gateway (claim 13) and a server (14). Paragraphs [0011]-[0013] of the specification disclose a plurality of generic computing devices that may be utilized to implement the instant invention. For example, the Specification describes computers and network devices in generic terms in [0012]:
 the client device 100 is a computer such as known in the art. A computer includes any device capable of processing information to produce a desired result, and may include workstations, desktops, laptops, hand-held devices, and wireless devices. 
The client device 100 can access one or more exchanges through a known communication link.
In addition, [0003] of the Specification provides a generic description of electronic exchanges explaining that they provide a matching process between traders, and that traders are typically connected to an electronic exchange by way of a communication link to facilitate electronic messaging between the trader and the exchange. 
The claimed subject matter cannot be said to improve computer technology. See MPEP 2106.05(a)(I). Merely adding generic computer components to perform the method is not sufficient. See MPEP 2106.05(a)(II). Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims do not include additional elements, individually and in combination, that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer and networking components or merely using a computer as a tool to perform the abstract ideas amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components do not provide significantly more. See MPEP 2106.05(f). Thus, the claims are not patent-eligible. The dependent claims merely recite details related to placing orders or provide additional generic details concerning the computing device (client device, user input device, gateway, server) and are directed to the same judicial exception. The additional elements when considered individually and when viewed in combination do not meaningfully limit the exception and thus do not amount to significantly more than the judicial exception. See MPEP 2105.05(e). Thus, each of the claims are rejected under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.
Response to Arguments
At page 5-6 of the Remarks filed 8 January 2021, the Applicant argues that the pending claims are not directed to a certain method of organizing human activity and 
At page 6-7 of the Remarks, the Applicant argues that claimed functionality of the present application is analogous to the trading system of Ex parte Smith.  This argument has been fully considered, but is unpersuasive. In Smith, the claimed timing mechanisms and associated temporary restraints on execution of trades were the additional elements that provided a specific technological improvement over prior derivative trading systems. USPTO, PTAB Final Decision, Ex parte Smith, Appeal 2018-0064, 2019 BL 54437 at page 7.  
That is not the case here. As noted, above, the only additional elements in claim 2 beyond the abstract idea are the “computing device” and “electronic exchange”.  This judicial exception is not integrated into a practical application because the independent claim recites the additional elements of a computing device and an electronic exchange to perform the abstract ideas in such a way that amounts to no more than mere instructions to apply the exception using generic computer and networking components Smith are not unpersuasive. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20020156719 A1 (interactive electronic trading system for broadcasting quotes)
US 20020161687 A1 (cross manager)
US 20030033232 A1 (solution to cross trading at [112])
US 4980826 (monitors for cross trades)
US 6768981 ( Method for executing a cross-trade)
Friedman, Jack P..;"Dictionary of Business Terms”. Vol.3rd ed, Barron’s, 2000. "CROSS". Page 155 (definition of “cross”)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621.  The examiner can normally be reached on Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT M SIGMOND can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3694                                                                                                                                                                                                        /Mike Anderson/Primary Patent Examiner, Art Unit 3694